

ASSIGNMENT AND TRANSFER OF INTEREST
IN
COPPERHEAD VENTURES, LLC




This ASSIGNMENT AND TRANSFER OF INTEREST (“Assignment”) is made and entered into
as of the 20th day of November, 2009, by and between DBAH CAPITAL, LLC, a
Delaware limited liability company ("Assignor") and ISSUED HOLDINGS CAPITAL
CORPORATION, a Virginia corporation ("Assignee").


RECITALS


A.           Assignor is the owner and holder of a 49.875% membership interest
in Copperhead Ventures, LLC, a Delaware limited liability company (the
"Company"), conducting business under a Limited Liability Company Agreement
dated as of September 8, 2006 (the "Agreement") and a Certificate of Formation
filed with the Delaware Secretary of State on July 24, 2006.


B.           Assignor desires to sell, transfer, and assign to Assignee all of
Assignor's membership interest in the Company pursuant to the terms and
conditions hereof.


C.           Assignee desires to acquire from Assignor all of Assignor's
membership interest in the Company pursuant to the terms and conditions hereof.


NOW, THEREFORE, the parties hereto agree to as follows:


1.           Assignment of Interest.  Assignor does hereby sell, assign, and
transfer to Assignee all of Assignor's right, title, and interest in and to its
membership interest in the Company, which represents a 49.875% membership
interest in the Company (the "Assigned Interest") in exchange for a purchase
price of Nine Million Five Hundred Thousand Dollars ($9,500,000), the receipt of
which Assignor hereby acknowledges.


2.           Acceptance of Assignment.  Assignee hereby accepts the transfer and
assignment of the Assigned Interest.


3.           Representations of Assignor.


(a)           Upon the execution of this Assignment, Assignee shall be entitled
to receive all of Assignor's interest in the profits, losses, and distributions
of the Company relating to or attributable to the Assigned Interest.


(b)           The Assigned Interest, upon execution hereof, is free and clear of
any liens and encumbrances, and Assignor has full right, power and authority to
execute this Assignment and to consummate the transaction contemplated herein.

 
 
 

--------------------------------------------------------------------------------

 

4.           Waiver of Distribution Requirement.  Assignor and Assignee
expressly waive the application of Section 7.4(a) of the Agreement, and hereby
agree that upon the assignment of the Assigned Interest, the Company shall have
no obligation to distribute to Assignor (to the extent that the Company has
funds available to distribute) any “Net Cash from Operations” or “Net Proceeds
from Financing” (each as defined in the Agreement).


5.           Assumption of Assignor's Obligations.  Upon execution of this
Assignment, Assignee shall assume and perform all of Assignor's obligations with
respect to the Assigned Interest.


6.           Continuation.  The existence and business of the Company shall
continue.


7.           Counterparts.  This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement, notwithstanding that all the parties
shall not have signed the same counterpart.


8.            Governing Law.  This Assignment shall be governed by the laws of
the State of Delaware.


9.           Headings.  The underlined headings herein are for convenience only
and shall not affect the interpretation of this Assignment.


IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be executed as of the date indicated above.






ASSIGNOR:
DBAH CAPITAL, LLC
       
By:
/s/ Ronald Redmond 
   
Name:  Ronald Redmond
   
Title:  Director
       
By:
/s/ Nir Vidra
   
Name:  Nir Vidra
   
Title:  Managing Director  
     
ASSIGNEE:
ISSUED HOLDINGS CAPITAL CORPORATION
       
By:
/s/ Stephen J. Benedetti
   
Name:  Stephen J. Benedetti
   
Title:  President



                                             

